Broyles, J.
1. This case is practically controlled by the decisions of the Supreme Court in Brooks v. Case Threshing Machine Co., 136 Ga. 754 (72 S. E. 40), and Case Threshing Machine Co. v. Broach, 137 Ga. 602 (73 S. E. 1063). The written contracts upon which the suits in those cases were based are substantially identical with the written contract in the instant ease, and hence, under the rulings in those cases, the written contract in the ease at bar was plain and unambiguous, and could not be added to or varied by any prior or contemporaneous parol promises or warranties made by the plaintiff. It follows that the answer and plea of the defendant as a whole, as finally amended, should have been stricken on demurrer, as the answer was a manifest effort to add to and vary by parol the terms of the unambiguous written contract between the parties, upon which the suit was brought.
*328Decided May 10, 1915.
Complaint; from city court of Americus — -Judge Harper. May 31, 1914.
milis, Webb & milis, for plaintiff.
J. A, Hixon, W. P. Wallis, for defendant.
2. The court erred 'in not sustaining the demurrer to the answer, and in overruling the motion for a new trial.

Judgment reversed on the main bill of exceptions, and affirmed on the cross-bill.